Citation Nr: 0736355	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  03-00 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for glaucoma, due to 
Agent Orange exposure, and as secondary to service-connected 
diabetes mellitus.

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for a skin rash, due to 
Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a March 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which, in pertinent part, denied 
entitlement to service connection for glaucoma, and a skin 
rash, both as the result of Agent Orange exposure during 
service.

Previously, through an October 1991 decision, the RO denied 
the veteran's original claim for service connection for a 
skin rash; adjudication of the claim on the basis of claimed 
Agent Orange exposure was deferred.  A December 1996 decision 
then denied the claim as due to herbicide exposure.  Since 
these decisions were not appealed, they became final on the 
merits.  See 38 C.F.R. §§ 3.104, 20.200.  Therefore, the 
veteran must initially present new and material evidence to 
reopen the claim pertaining to a skin rash, before it can be 
readjudicated on the merits.       See 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). Accordingly, 
this issue has been characterized as a petition to reopen.  

During the pendency of the appeal, in October 2004 the RO 
granted a claim then  on appeal for service connection for 
post-traumatic stress disorder (PTSD).
The veteran did not appeal from either the initial rating or 
effective date assigned, and hence that claim has been 
resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

Also, through a July 2005 supplemental statement of the case 
(SSOC), the RO revised its statement of the issue of service 
connection for glaucoma to include           the basis of a 
secondary medical relationship to diabetes mellitus, type II               
(itself deemed service-connected due to herbicide exposure).  
See 38 C.F.R.                § 3.310(a).  The SSOC issued in 
April 2006, set forth explanation of the criteria to 
establish secondary service connection.  Hence, this 
additional theory of recovery will be analyzed.

In August 2007, the veteran testified at a hearing at the RO 
before the undersigned Acting Veterans Law Judge (VLJ) of the 
Board (a "Travel Board" hearing).   During the hearing, the 
veteran submitted additional evidence (consisting of copies 
of both VA and private treatment records, a letter from the 
Social Security Administration (SSA) and lay statements from 
other individuals), along with a waiver of the right to RO 
initial consideration of the evidence.  See 38 C.F.R. 
§§ 20.800, 20.1304(c) (2007).    

For the reasons set forth below, the Board will issue a 
decision on the claim for service connection for glaucoma.  
The petition to reopen a claim for service connection for a 
skin rash, is addressed in the REMAND portion of the decision 
below and is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran has been provided comprehensive notice as to 
the additional evidence required to substantiate the claim 
for service connection for glaucoma, including an explanation 
of the mutual responsibility between VA and himself to obtain 
that information and evidence.  Moreover, all relevant 
evidence necessary  for an equitable disposition of this 
matter has been obtained.

2.	Glaucoma is not amongst those conditions that may be 
presumed to have been incurred in service based upon Agent 
Orange exposure.

3.	There is no competent medical evidence that the veteran's 
diagnosed glaucoma  is etiologically related to military 
service, including Agent Orange exposure.

4.	A July 2005 VA examiner determined that the veteran's 
glaucoma symptoms were not the manifestation of diabetic 
retinopathy, and were not otherwise related to his service-
connected diabetes mellitus. 


CONCLUSION OF LAW

The veteran does not have glaucoma that was incurred or 
aggravated during service, including as the result of Agent 
Orange exposure, or that is otherwise proximately due to or 
the result of his diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303, 3.307,         3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law effective 
November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability;            
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide  the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In furtherance of the above requirement that a claimant for 
disability compensation is afforded claim-specific notice 
pertaining to the benefit he intends to establish,  the 
veteran has been appropriately informed as to the procedures 
in effect for the continuing development of the present claim 
addressed in this decision.  Through issuance of several 
relevant notice letters, as well as the January 2003 
statement of the case (SOC) and subsequent SSOCs, each of the 
elements for satisfactory notice set forth under the 
Pelegrini II decision have effectively been met. 

Preliminarily, a January 2002 VCAA notice letter explained 
the general requirements in order to substantiate his claim, 
including those provisions for presumptive service connection 
based on herbicide exposure in service.               The 
January 2003 SOC, and later SSOCs, provided more in-depth 
discussion of   the evidence necessary to support his claim, 
with citation to the applicable regulations.  That 
correspondence further described whose responsibility it was, 
VA's or the veteran himself, to obtain additional evidence 
and information -- including that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records, and other 
Federal records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  Hence, the information set forth above 
satisfied the first three elements under the Pelegrini II 
decision for comprehensive notice.  

Subsequent letters issued in March 2004, and June 2005 
contained substantially similar notice information.  
Additionally, the March 2004 letter included language 
requesting that if the veteran had any further evidence in 
his possession that pertained to his appeal, to please send 
it to the RO; he was further notified that if he had any 
other evidence or information which he believed would 
support his claim, to notify that agency.  Thus, the fourth 
and final element of VCAA notice was likewise met.   

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, through correspondence from the RO dated in 
March 2006 informing him of the holding in the 
Dingess/Hartman decision.  He has therefore received detailed 
notice concerning both the disability rating and effective 
date elements of the claim.

In addition to above considerations as to the content of the 
notice provided,            the relevant notice information 
must have been timely sent.  The Court in   Pelegrini II 
prescribed as the legal definition of timely notice the 
sequence of events whereby VCAA notice is provided in advance 
of the initial adjudication of the claim on appeal.  See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
In this instance, only the January 2002 VCAA notice letter 
preceded the issuance of the March 2002 rating decision on 
appeal.  However, the ensuring notice letters were sent well 
afterwards, and thus, would not be considered to have been 
timely. 

This notwithstanding, the RO has nonetheless taken sufficient 
measures to appropriately evaluate the veteran's claim on the 
evidence of record, such that any defect in the timing of the 
notice did not have any detrimental impact upon the 
adjudication of it.  Following the most recently issued 
notice correspondence in June 2005, the veteran had 
sufficient opportunity to respond with additional evidence, 
in advance of the January 2007 SSOC continuing the denial of 
the claim.  During this timeframe, he underwent additional VA 
examination, and further records of continuing treatment were 
received from both VA and private-treatment providers.  Thus, 
regardless of the timing of the subsequent VCAA notice 
letters,                 the veteran has been afforded "a 
meaningful opportunity to participate effectively  in the 
processing of his claim by VA."  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), reversed and remanded, 444 F.3d 
1328 (Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006), 
reaffirmed, 499 F.3d 1317 (Fed. Cir. 2007).  See, too, 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as           in an SOC or 
SSOC, is sufficient to cure a timing defect).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist   the veteran with the development of his 
claim, including obtaining his service medical records 
(SMRs), VA outpatient and hospitalization records, records 
pertaining to SSA disability benefits, and acquiring further 
remaining private treatment records.  The RO has also 
arranged for him to undergo numerous                 VA 
examinations in connection with his claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  To support his claim, 
the veteran has submitted additional copies of private 
treatment records and several personal statements.  He also 
testified during an August 2007 Travel Board hearing before 
the undersigned VLJ. 38 C.F.R. § 20.704(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.




Analysis

Service connection may be granted for any current disability 
for which it is established was caused by a disease or injury 
incurred or aggravated during service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).

Under VA law and regulations, a veteran who served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R.                   
§ 3.307(a)(6)(iii). 

Furthermore, those medical conditions or diseases that are 
listed at 38 C.F.R.                      § 3.309(e) shall be 
presumptively service connected if there are circumstances 
establishing herbicide agent exposure during active military 
service, even though there is no record of such disease 
during service.  This provision for presumption service 
connection set forth under the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 
98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation, i.e., that his exposure to Agent Orange led 
to the development of the claimed disability after service.  
See Combee v. Brown,           34 F.3d 1039, 1044 (Fed. Cir. 
1994).

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a 
service-connected condition has chronically aggravated 
another condition that is not service-connected, but 
compensation is only payable for the additional disability 
attributable to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

In the present matter under consideration, the veteran's 
service medical records do not reflect any instances of 
treatment for glaucoma, or other visual disorder.  His vision 
as measured both on entrance into service and separation was 
normal.  

The veteran's service personnel records establish that he had 
service in the  Republic of Vietnam for a period of 9 months 
and 21 days.    

The report of a March 1985 Agent Orange registry examination 
indicates, in part,       a complaint of blurred vision.

A June 1991 VA general medical examination is absent a 
specific diagnosis or findings pertaining to a vision 
disorder.

A February 2000 letter from Dr. W.J., states that the veteran 
had glaucoma in both eyes and had undergone surgery in both 
eyes the previous year.  He had corrected vision of 20/25 in 
the right eye and 20/30 in the left eye, and measurable loss 
of peripheral vision in both eyes.  He utilized eye drops to 
control his intraocular pressure.

The report of a July 2000 VA eye examination includes 
relevant medical history noting that the veteran was 
diagnosed with glaucoma in 1983.  Visual acuity was 
correctable to 20/20 right eye, and to 20/20 near and 20/25 -
1 in the left.  Diploplia was not present.  Visual fields 
were attached and greatly reduced to less than 10 degrees in 
both eyes.  A physical examination revealed a superior 
filtering bulb functioning well in both eyes.  Following 
dilation the lenses were clear bilaterally. The diagnosis was 
open angle glaucoma, status-post filtering surgery 
bilaterally; and refractive error and presbyopia.

The diagnosis of glaucoma is also indicated in the January 
2001 evaluation report of Dr. W.R., with no statement 
pertaining to the likely cause of the condition.  

VA outpatient clinical records since late-1999 indicate 
ongoing evaluation and treatment for manifestations of 
glaucoma.  An April 2002 evaluation report expresses the 
finding that the veteran was not then able to work in part 
related to poor vision.  A March 2004 nurse practitioner's 
report lists the veteran's current medical conditions as 
including, amongst other disorders, primary open angle 
glaucoma, severe, for which the veteran was being followed by 
the ophthalmology division.  
A July 2005 VA examination for diabetes mellitus, observed 
that the veteran had a history of severe visual problems and 
had tunnel vision, all secondary to glaucoma, and not related 
to diabetic retinopathy or peripheral vascular disease.  On a 
physical examination, an eye examination was abnormal on 
fundoscopic evaluation, but this was due to the cloudy 
changes and angle changes of his glaucoma.  There were no 
proliferative retinopathy changes.  In rendering his overall 
diagnosis, the examiner stated the veteran had diabetes 
mellitus, type II (attributed to Agent Orange exposure), 
although with reference to his eye disease, that was not 
related to his diabetes.  

The RO's rating decision of July 2005 granted service 
connection for diabetes mellitus, type II, associated with 
exposure to Agent Orange.  Also granted was peripheral 
neuropathy of the upper and lower extremities, as secondary 
to diabetes.  

A November 2005 general examination, in connection with a 
then-pending claim for a total disability rating based on 
individual unemployability (TDIU), provided a diagnosis, in 
pertinent part, of bilateral open angle glaucoma, with some 
loss of peripheral vision, while not indicating a finding as 
to the etiology of that condition. 

Subsequent letters from Dr. J.V., in December 2005, and May 
2006, identify glaucoma amongst those existing medical 
conditions.

The February 2007 correspondence from Social Security 
Administration states that the basis for his continuing award 
of disability benefits from that agency was that of glaucoma, 
and other disorders of the gastrointestinal system.

Based on review of the preceding findings, the initial 
element of a current diagnosis of glaucoma is clearly 
demonstrated, and the remaining consideration is whether  the 
evidence on the subject of etiology is consistent with a 
valid claim for service connection.  As one theory of 
recovery there is the allegation that such condition is 
directly related to an incident of the veteran's service.  
See 38 C.F.R. § 3.303(d); Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  Additionally, 
consideration is necessary as to whether current glaucoma has 
any association with service-connected diabetes mellitus.  

When evaluating the basis of direct service connection, the 
competent and probative evidence is absent any indication 
that the glaucoma either had an onset during the veteran's 
active service or was otherwise medically related to service.  
Consideration should be afforded, first, to the provisions 
under which a disorder may be presumed service-connected due 
to herbicide exposure.  Based on the veteran's service in the 
Republic of Vietnam during the Vietnam era, the underlying 
occurrence of exposure to Agent Orange, may itself be 
presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  According to 
the current applicable regulation, however, glaucoma is not 
amongst those conditions presumed as incurred in service from 
herbicide exposure.  See 38 C.F.R. § 3.309(e).  See also 
Notice, 72 Fed. Reg. 32395-32407 (June 12, 2007) (explaining 
that based on current scientific evidence, there is no 
positive association between herbicide exposure and any other 
condition for which it has not specifically determined that a 
presumption of service connection is warranted).  Thus, since 
glaucoma is not presumed to be related to herbicide exposure, 
medical evidence of in-service incurrence or aggravation is 
necessary to constitute a valid claim.  The veteran also may 
still provide evidence that his herbicide exposure directly 
caused the claimed disorder.  See Combee, 34 F.3d at 1044.

Turning to whether there is any indication or suggestion of a 
casual nexus between glaucoma and service, the SMRs are 
generally absent any vision problems.               The 
ensuing post-service treatment records indicate a reported 
initial diagnosis in the early-1980s, and the first 
documentation of glaucoma was not until several years later.  
As such, provided even that vision problems had manifested in 
service,           there is not the type of continuity of 
symptomalogy to suggest a continuation of  this disorder 
until the present time.  See 38 C.F.R. § 3.303(b).  See also                    
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  The VA 
and private treatment reports on file, and the reports of 
prior VA examinations, address the diagnosis and treatment of 
his condition, but do not discuss its likely etiology. 

With regard to the potential likelihood that glaucoma has any 
basis in the existing diagnosed diabetes mellitus disorder, 
the evidence tends to weigh against the presence of this 
etiological relationship as well.  As indicated, the July 
2005 VA examiner ruled out a diagnosis of diabetic 
retinopathy, and, more importantly, further determined that 
the veteran's eye disease was not otherwise incidental to his 
diabetes.  This opinion was rendered following a detailed 
physical examination, including relevant testing procedures 
to assess the extent of visual impairment.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the veteran, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches).  There is also no 
indication to the contrary from any other medical evidence on 
file.  

In summary, there record does not present a reasonable basis 
upon which to find that the veteran's glaucoma has an 
association with in-service herbicide exposure, or any other 
incident of service.  There is also competent evidence of 
record that essentially rules out any link between glaucoma 
and diabetes mellitus.

The Board has also taken into consideration the veteran's 
assertions; however,       as a layperson, he does not have 
the requisite training and expertise to render an opinion on 
a medical matter, such as the etiology of a current 
disability.                 See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

For these reasons, the claim for service connection for 
glaucoma, due to             Agent Orange exposure, and also 
as secondary to diabetes mellitus, must be denied. The 
preponderance of the evidence is unfavorable, and accordingly 
the benefit-of-the-doubt doctrine does not apply.  See 38 
C.F.R. §3.102; 38 U.S.C.A. § 5107(b).            See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for service connection for glaucoma, due to Agent 
Orange exposure,      and as secondary to diabetes mellitus, 
is denied.

REMAND

At the present stage in the adjudication of the veteran's 
petition to reopen a claim for service connection for a skin 
rash, due to Agent Orange exposure, he has already received 
several letters on the VCAA's duty to notify and assist as it 
pertains to   this matter.  These notice letters explained to 
him the additional evidence required to establish service 
connection for the condition at issue, and the shared 
obligation between him and VA to obtain relevant evidence and 
information.  A supplemental letter of March 2006, likewise 
provided notice of the downstream disability rating and 
effective date elements of the claim, in accordance with the 
Dingess/Hartman decision.  Nonetheless, there is still 
further applicable legal precedent set forth as to the 
content of VCAA notice that must be presented in connection 
with a petition to reopen, and of which the veteran has not 
yet been provided.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in providing a claimant with notice of the legal 
requirement of "new" and "material" evidence as the pre-
requisite for reopening a previously denied claim, the 
content of the VCAA notice issued must inform him of the 
"unique character of evidence that must be presented" to 
reopen the denied claim in that case -- including with 
respect to each legal requirement that must be established to 
warrant entitlement to the benefit sought.  In providing 
notification of the requirement of "material" evidence,             
VA must consider the basis for the previous denial and 
provide a notice letter describing what evidence would be 
needed to substantiate the element or elements found 
insufficient in the previous denial (as defined in Caluza v. 
Brown,                  7 Vet. App. 498, 506 (1995)).  
Additionally, it is required that the claimant receive 
information as to the definition of "new" evidence with 
reference to his claim.    The Court further held in the Kent 
decision that failure to describe what would constitute 
"material" evidence, in particular, in almost all 
circumstances will have   a prejudicial effect upon the 
adjudication of the claim, and thus, the absence of  such 
information would not be harmless error.   

In this instance, on examining the legal and factual basis 
upon which the RO originally issued the denial of service 
connection for a skin rash, an October 1991 rating decision 
denied service connection as generally medically related to 
service.  Adjudication based on claimed incurrence by 
herbicide exposure was deferred, pending further development.  
It was determined that the veteran then had folliculitis of 
the scalp, trunk and extremities, but this apparently did not 
originate in service.  The ensuing December 1996 rating 
action also denied service connection as due to Agent Orange 
exposure, as he did not manifest any dermatological disorder 
that could be deemed presumptively service-connected.   As 
both decisions were unappealed, they became final on their 
respective merits.
See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.200 (2007).  

Based on these initial rating decisions, the element of 
causation was that upon which the denial of benefits was 
predicated.  Since the veteran's claim for      service 
connection was also predicated upon exposure to herbicides 
during service, a probative diagnosis of a qualifying illness 
would warrant application of the provisions on presumptive 
service connection (e.g., for chloracne, where that 
manifested to a compensable level within one-year of 
herbicide exposure).                See 38 C.F.R. § 3.309(e).  
This provides an alternative foundation upon which to 
establish service incurrence.

To this effect, however, the relevant VCAA letters sent to 
the veteran in connection with this matter did not offer a 
claim-specific definition of "new and material" evidence, 
including that which would constitute material evidence on 
causation.  The correspondence provided, rather, identified 
the issue as an original claim for service connection.  Nor 
did the January 2003 SOC or SSOCs clarify what the term "new 
and material" evidence denotes in the present case.  These 
notice documents also did not include citation to or 
explanation of the provisions of 38 C.F.R.                  § 
3.156(a), which sets forth the criteria to reopen a 
previously denied claim.

Thus, the Board finds that another remand is warranted to 
provide more comprehensive VCAA notice with a particularized 
definition of "new and material evidence" concerning the 
veteran's petition to reopen.  This corrective notice should 
include reference to the provisions for presumptive service 
connection due to herbicide exposure, and the potential 
availability of establishing service connection with proof of 
an actual direct medical relationship to presumed Agent 
Orange exposure.  See, again, Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994).  Also, upon readjudicating this 
matter, the veteran should be provided citation to         
the version of 38 C.F.R. § 3.156(a) in effect subsequent to 
August 29, 2001,         based on the date of filing of a 
petition to reopen a few months thereafter.

Accordingly, this claim is REMANDED for the following action:

1.	The RO should send the veteran another 
VCAA letter providing a detailed and case-
specific definition of the requirement of 
"new and material evidence" as it 
pertains to this claim, as required by the 
Court's holding in              Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In 
providing a definition of "material" 
evidence, explanation is necessary as to 
both the criteria for establishing medical 
causation, and the applicable regulations 
concerning presumptive service connection.  
Also set forth explanation with regard to 
the veteran's already presumed Agent 
Orange exposure, of the availability of a 
theory of direct service connection, per 
Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994)).   

2.	Thereafter, the RO should readjudicate 
the veteran's petition to reopen a claim 
for service connection for a  skin rash, 
due to Agent Orange exposure.  In 
adjudicating this matter, the RO should 
indicate its consideration           of 
the criteria set forth under 38 C.F.R. 
3.156(a) (2007)         for reopening a 
previously denied claim for service 
connection.  If the benefit is not 
granted, the veteran and his 
representative should be furnished with 
another SSOC and afforded an opportunity 
to respond before the file is returned to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





 Department of Veterans Affairs


